Case: 3:20-cv-00224-NBB-RP Doc #: 66-23 Filed: 02/02/21 1 of 2 PageID #: 939




                 EXHIBIT 23
                          Case: 3:20-cv-00224-NBB-RP Doc #: 66-23 Filed: 02/02/21 2 of 2 PageID #: 940




                                                                                                         --- -·
                                                                                                             -  .,   ~




                     ai
                                                                                                               --    -




                                                                                                                         ~-
                 A
                 •


            ~

            "-
                                                                                                                                                     .
                                                                        ~




                                                                        '

                                                                                     •
                                                                                                                                                         ,,                            417
                                                                                                                                      , -i       I
                                                                             THE THOMPSON HOUSE

                                                                !- ft                                                             -
                                                                                                                                  - -/                   I
                                                                                                                                             I                I
                                                                                                                              '                                   '
                                                                                                                                                                      . ,., 1(1




                                                                                                                                                                               'Ill.
                                                                                                                                                                              'III,



-
        •
    •




                                                                                                                                                                                         RASH_2663
